Citation Nr: 1748412	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-02 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In July 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The issue of service connection for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A September 2004 rating decision denied service connection for major depressive disorder; the Veteran did not appeal or submit new and material evidence within the one year period thereafter.  

2. Evidence received since the September 2004 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for major depressive disorder.  




CONCLUSIONS OF LAW

1. The September 2004 rating decision which denied service connection for major depressive disorder is final. 38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. §20.1103 (2016).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a major depressive disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

The Veteran's claim of entitlement to service connection for major depressive disorder was originally denied in September 2004.  The Veteran did not appeal the rating decision; accordingly the September 2004 rating decision became final. See 38 C.F.R. §3.156(b).  

At the time of the September 2004 rating decision, the record consisted of the Veteran's military personnel records, service treatment records, and VA treatment records.

Evidence received since the September 2004 rating decision includes treatment records and the Veteran's recent testimony at the July 2017 hearing describing his symptoms of depression caused by his service-connected skin disorder and the continuous medical treatment received for his skin condition and depression.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim. 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this regard, for the purpose of determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim for service connection for major depressive disorder is reopened.


ORDER

New and material evidence has been presented, and the claim for service connection for major depressive disorder is reopened.






REMAND

In the above decision, the Board reopened a previously denied claim for major depressive disorder.  However, further development is required before a decision can be rendered on the claim.
 
At his July 2017 testimony, the Veteran explained feeling continually depressed due to his service-connected skin condition.  He testified about having episodes of flare ups and being "isolated from people" because they do not want to touch him.  See Hearing Transcript p. 9.  He further described how his eczema affected his family life, marriage, and employment. Id. at.7.  

Based on the Veteran's testimony and assertions of a secondary theory of entitlement, the VLJ granted a new VA examination concerning depression in relation to the Veteran's service-connected skin condition.  Thus, on remand, the Veteran will be afforded a VA examination and a medical opinion obtained.

Further, the Veteran also stated receiving medical treatment from a private physician, now retired, Dr. Hanson. See Hearing Transcript, p. 10.  As such, on remand, efforts should be made to obtain relevant records identified by the Veteran at the hearing. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding pertinent VA treatment records not evidenced by the current record and associate with the claims file.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically, the Veteran testified having been treated by a retired private physician, Dr. Hanson.

All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After receipt of all additional records, schedule the Veteran for an appropriate VA examination with an appropriate medical professional to determine the nature and etiology of his claimed condition.  The Veteran's claims file, to include a copy of the remand, must be made available to the examiner in conjunction with the examination along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

Following examination of the Veteran, the examiner is to provide an opinion as to the following: 

a) The examiner is asked to specifically address whether the Veteran's major depressive disorder is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected skin disorder.

b) The examiner is also asked to specifically address whether the Veteran's major depressive disorder is at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by the Veteran's service-connected skin disorder.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examination opinion must reflect consideration of the Veteran's July 2017 hearing testimony setting forth a complete rationale for all findings and conclusions.  

4. After completing the above action and any other development deemed necessary, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


